Exhibit 10.3
AMENDED AND RESTATED MANAGEMENT AGREEMENT
     AGREEMENT made as of the 10th day of April, 1997 and amended and restated
as of the 1st day of March, 2000 among SMITH BARNEY FUTURES MANAGEMENT LLC, a
Delaware limited liability company (“SBFM”), SMITH BARNEY WESTPORT FUTURES FUND
L. P., a New York limited partnership (the “Partnership”) and JOHN W. HENRY &
COMPANY, INC., a Florida corporation (the “Advisor”).
W I T N E S S E T H :
     WHEREAS, SBFM is the general partner of SMITH BARNEY WESTPORT FUTURES FUND
L. P., a limited partnership organized for the purpose of speculative trading of
commodity interests, including futures contracts, options, forward contracts and
physicals with the objective of achieving substantial capital appreciation; and
     WHEREAS, the Limited Partnership Agreement establishing the Partnership
(the “Limited Partnership Agreement”) permits SBFM to delegate to one or more
commodity trading advisors SBFM’s authority to make trading decisions for the
Partnership; and
     WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and
     WHEREAS, SBFM is registered as a commodity pool operator with the CFTC and
is a member of the NFA; and
     WHEREAS, SBFM, the Partnership and the Advisor initially entered into this
Agreement in order to set forth the terms and conditions upon which the Advisor
would render and implement advisory services in connection with the conduct by
the Partnership of its commodity trading activities during the term of this
Agreement;
     WHEREAS, SBFM, the Partnership and the Advisor wish to amend and restate
this Agreement in order to (i) incorporate amendments to this Agreement made as
of June 30, 1998; (ii) change the program that the Advisor will trade on behalf
of the Partnership; (iii) change the fees that will be paid to the Advisor by
the Partnership; and (iv) otherwise continue this Agreement;
     NOW, THEREFORE, the parties agree as follows:
     1. DUTIES OF THE ADVISOR. (a) For the period and on the terms and
conditions of this Agreement, the Advisor shall

 



--------------------------------------------------------------------------------



 



have sole authority and responsibility, as one of the Partnership’s agents and
attorneys-in-fact, for directing the investment and reinvestment of the assets
and funds of the Partnership allocated to it by SBFM in commodity interests,
including commodity futures contracts, options and forward contracts and
physicals. The Advisor will not be allocated notional funds. All such trading on
behalf of the Partnership shall be in accordance with the trading strategies and
trading policies set forth in the Partnership’s prospectus and/or private
placement memoranda dated as of May 30, 1997, amended as of August 31, 1998,
June 1, 1999, and to be amended on or about May 1, 2000 (as supplemented and
collectively, the “Prospectus”), and as such trading policies may be changed
from time to time upon receipt by the Advisor of prior written notice of such
change. Any open positions or other investments at the time of receipt of such
notice shall not be deemed to violate the changed policy and shall be closed or
sold in the ordinary course of trading. The Advisor may not deviate from the
trading policies set forth in the Prospectus without the prior written consent
of the Partnership given by SBFM. The Advisor makes no representation or
warranty that the trading to be directed by it for the Partnership will be
profitable or will not incur losses.
     (b) SBFM acknowledges receipt of the Advisor’s Disclosure Document dated
June 30, 1999, as amended on October 13, 1999 and November 5, 1999 (the
“Disclosure Document”). All trades made by the Advisor for the account of the
Partnership shall be made through such commodity broker or brokers as SBFM shall
direct, and the Advisor shall have no authority or responsibility for selecting
or supervising any such broker in connection with the clearance or confirmation
of transactions for the Partnership or for the negotiation of brokerage rates
charged therefor. SBFM shall also direct the Advisor in writing on Appendix A to
this Agreement (which may be revised by SBFM from time to time) to direct trades
in commodity futures and options to such independent floor brokers as SBFM may
determine as agent for Salomon Smith Barney Inc. for execution with instructions
to give-up the trades to the broker designated by SBFM. The Partnership’s
futures commission merchant is Salomon Smith Barney Inc. All give-up or similar
fees relating to the foregoing shall be paid by the Partnership after all
parties have executed the relevant give-up agreement. The terms of this Section
1(b) shall supersede any inconsistent terms in the give-up agreement. The
Partnership’s futures commission merchant will provide copies of all brokerage
statements to the Advisor.
     (c) The allocation of the Partnership’s assets to the Advisor, effective
March 1, 2000, will be made to the JWH Strategic Allocation Program (the
“Program”). In the event the Advisor wishes to use a trading system or
methodology other than or in addition to the systems or methodologies outlined
in the Prospectus in connection with its trading for the Partnership, either in
whole or in part, it may not do so unless the Advisor gives SBFM prior written
notice of its intention to utilize such

- 2 -



--------------------------------------------------------------------------------



 



different trading system or methodology and SBFM consents thereto in writing.
SBFM may add programs other than the Strategic Allocation Program, or delete the
Strategic Allocation Program, only upon agreement with the Advisor. In addition,
the Advisor will provide five days’ prior written notice to SBFM of any change
in a trading system or methodology to be utilized for the Partnership which the
Advisor deems material. If the Advisor deems such change in system or
methodology to be material, the changed system or methodology will not be
utilized for the Partnership without the prior written consent of SBFM. Changes
in contracts traded or in the leverage employed shall not be deemed to be
material and no prior notice or consent shall be required. The Advisor also
agrees to provide SBFM, upon request, with a written report of the assets under
the Advisor’s management together with all other matters deemed by the Advisor
to be material changes to its business not previously reported to SBFM.
     (d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), shareholders, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of SBFM to
be made in any filings required by Federal or state law or NFA rule or order.
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless SBFM determines that such disclosure is
required in order to fulfill its fiduciary obligations to the Partnership or the
reporting, filing or other obligations imposed on it by Federal or state law or
NFA rule or order. The Partnership and SBFM acknowledge that the trading advice
to be provided by the Advisor is a property right belonging to the Advisor and
that they will keep all such advice confidential. Further, SBFM agrees to treat
as confidential any results of proprietary accounts and/or proprietary
information with respect to trading systems obtained from the Advisor. Nothing
contained in this Agreement shall be deemed or construed to require the Advisor
to disclose any confidential or proprietary details of the Advisor’s trading
strategies or the names or identities of the Advisor’s clients.
     (e) The Advisor understands and agrees that SBFM may designate other
trading advisors (although SBFM has no present intention to do so) for the
Partnership and to apportion or reapportion to such other trading advisors the
management of an amount of Net Assets (as defined in Section 3(b) hereof) as it
shall determine in its absolute discretion. The designation of other trading
advisors and the apportionment or reapportionment of Net Assets to any such
trading advisors pursuant to this Section 1 shall neither terminate this
Agreement nor modify in any regard the respective rights and obligations of the
parties

- 3 -



--------------------------------------------------------------------------------



 



hereunder. In the event SBFM appoints an additional advisor for the Partnership,
SBFM will change the Partnership’s name to another name which will not include
the term “Westport.”
     (f) SBFM may, from time to time, in its absolute discretion, select
additional trading advisors and reapportion funds among the trading advisors for
the Partnership as it deems appropriate (although SBFM has no present intention
to do so). SBFM shall use its best efforts to make reapportionments, if any, as
of the first day of a month. The Advisor agrees that it may be called upon at
any time promptly to liquidate positions in SBFM’s sole discretion so that SBFM
may reallocate the Partnership’s assets, meet margin calls on the Partnership’s
account, fund redemptions, or for any other reason, except that SBFM will not
require the liquidation of specific positions by the Advisor. The Advisor shall
not be responsible for the effects of such liquidations ordered by SBFM. SBFM
will use its best efforts to give three days’ prior notice to the Advisor of any
additions, redemptions, reallocations or liquidations and will use its best
efforts to effect such reallocation or liquidation only at month-end. Additions
and redemptions will be made only at month-end.
     (g) The Advisor will not be liable for trading losses in the Partnership’s
account including losses caused by errors; provided, however, that the Advisor
will be liable to the Partnership with respect to losses incurred due to errors
committed or caused by it or any of its principals or employees in communicating
improper trading instructions or orders to any broker on behalf of the
Partnership.
     2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall
be deemed to be an independent contractor and, unless otherwise expressly
provided or authorized, shall have no authority to act for or represent the
Partnership in any way and shall not be deemed an agent, promoter or sponsor of
the Partnership, SBFM, or any other trading advisor or to be establishing a
partnership or joint venture with any of the foregoing. The Advisor shall not be
responsible to the Partnership, its general partner or any limited partners for
any acts or omissions of any other trading advisor acting as an advisor to the
Partnership.
     3. COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 15% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership and (ii) a monthly fee for professional
management services equal to 1/3 of 1% (4% per year) of the month-end Net Assets
of the Partnership allocated to the Advisor.

- 4 -



--------------------------------------------------------------------------------



 



     (b) “Net Assets” shall have the meaning set forth in Paragraph 7(d)(1) of
the Limited Partnership Agreement dated as of March 21, 1997 and without regard
to amendments thereto (and as set forth in Appendix A hereto), provided that in
determining the Net Assets of the Partnership on any date, no adjustment shall
be made to reflect any distributions, redemptions, management fees payable, or
incentive fees payable as of the date of such determination.
     (c) “New Trading Profits” shall mean the excess, if any, of Net Assets
managed by the Advisor at the end of the fiscal period over Net Assets managed
by the Advisor at the end of the highest previous fiscal period or Net Assets
allocated to the Advisor at the date trading commences, whichever is higher, and
as further adjusted to eliminate the effect on Net Assets resulting from new
capital contributions, redemptions, reallocations or capital distributions, if
any, made during the fiscal period decreased by interest or other income, not
directly related to trading activity, earned on the Partnership’s assets during
the fiscal period, whether the assets are held separately or in margin accounts.
Interest income earned, if any, will not be taken into account in computing New
Trading Profits earned by the Advisor. If Net Assets allocated to the Advisor
are reduced due to redemptions, reallocations or distributions (net of
additions), there will be a corresponding proportional reduction in the related
loss carryforward amount that must be recouped before the Advisor is eligible to
receive another incentive fee.
     (d) Quarterly incentive fees and monthly management fees shall be paid
within twenty (20) business days following the end of the period, as the case
may be, for which such fee is payable. In the event of a redemption,
reallocation or distribution (net of additions) or the termination of this
Agreement as of any date which shall not be the end of a calendar quarter or a
calendar month, as the case may be, the quarterly incentive fee shall be
computed and paid as if the effective date of the redemption, reallocation,
distribution or termination were the last day of the then current quarter and
the monthly management fee shall be prorated to the effective date of
termination. If, during any month, the Partnership does not conduct business
operations or the Advisor is unable to provide the services contemplated herein
for more than two successive business days, the monthly management fee shall be
prorated by the ratio which the number of business days during which SBFM
conducted the Partnership’s business operations or utilized the Advisor’s
services bears in the month to the total number of business days in such month,
it being acknowledged that under the Advisor’s trading programs there will be
periods when no open positions will be maintained for the Partnership.
     (e) The provisions of this Paragraph 3 shall survive the termination of
this Agreement.

- 5 -



--------------------------------------------------------------------------------



 



     4. RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) The services provided by the
Advisor hereunder are not to be deemed exclusive. SBFM on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and
shareholder(s), may render advisory, consulting and management services to other
clients and accounts. The Advisor and its officers, directors, employees and
shareholder(s) shall be free to trade for their own accounts and to advise other
investors and manage other commodity accounts during the term of this Agreement
and to use the same or different information, computer programs and trading
strategies, programs or formulas which they obtain, produce or utilize in the
performance of services to SBFM for the Partnership. However, the Advisor
represents, warrants and agrees that it believes that the rendering of such
consulting, advisory and management services to other accounts and entities will
not require any material change in the Advisor’s basic trading strategies and
will not affect the capacity of the Advisor to continue to render services to
SBFM for the Partnership of the quality and nature contemplated by this
Agreement.
     (b) If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership’s commodity positions with the positions
of any other person for purposes of applying CFTC- or exchange-imposed
speculative position limits, the Advisor agrees that it will promptly notify
SBFM if the Partnership’s positions are included in an aggregate amount which
exceeds the applicable speculative position limit. The Advisor agrees that, if
its trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts
trading that program. The Advisor further represents, warrants and agrees that
under no circumstances will it knowingly or deliberately use trading strategies
or methods for the Partnership that are inferior to strategies or methods
employed for any other client or account and that it will not knowingly or
deliberately favor any client or account managed by it over any other client or
account in any manner, it being acknowledged, however, that the Advisor offers
ten different trading programs, and that different trading strategies or methods
may be utilized for differing sizes of accounts, accounts with different trading
policies, fees, commissions or levels of diversification, accounts experiencing
differing inflows or outflows of equity, accounts which commence trading at
different times, accounts which have different portfolios or different fiscal
years, accounts utilizing different executing brokers and accounts with other
differences, and that such differences may cause divergent trading results.
     (c) It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act,

- 6 -



--------------------------------------------------------------------------------



 



and it is agreed that they may continue to act, as advisor for other accounts
managed by them, and may continue to receive compensation with respect to
services for such accounts in amounts which may be more or less than the amounts
received from the Partnership.
     (d) The Advisor agrees that it shall make such information available to
SBFM respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals as shall
be reasonably requested by SBFM, provided that in no event shall the Advisor be
required to disclose the identity of its customers. The Advisor presently
believes and represents that existing speculative position limits will not
materially adversely affect its ability to manage the Partnership’s account
given the potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading manager.
     5. TERM. (a) This Agreement shall continue in effect until June 30, 2000.
SBFM may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period. At any time during the term of this Agreement, SBFM may
terminate this Agreement at any month-end upon 30 days’ notice to the Advisor.
At any time during the term of this Agreement, SBFM may elect to immediately
terminate this Agreement if (i) the Net Asset Value per Unit (as that term is
defined in Section 7(d)(2) of the Limited Partnership Agreement) shall decline
as of the close of business on any day to $400 or less; (ii) the Net Assets
allocated to the Advisor (adjusted for redemptions, distributions, withdrawals
or reallocations, if any) decline by 50% or more as of the end of a trading day
from such Net Assets’ previous highest value; (iii) limited partners owning more
than 50% of the outstanding Units shall vote to require SBFM to terminate this
Agreement; (iv) the Advisor fails to comply with the terms of this Agreement as
to any material term; (v) SBFM, in good faith, upon due consideration by its
board of directors, reasonably determines that the performance of the Advisor
has been such that SBFM’s fiduciary duties to the Partnership require SBFM to
terminate this Agreement; or (vi) SBFM reasonably believes that the application
of speculative position limits will substantially adversely affect the
performance of the Partnership. At any time during the term of this Agreement,
SBFM may elect immediately to terminate this Agreement if (i) the Advisor
merges, consolidates with another entity not controlled by John W. Henry, sells
a substantial portion of its assets to an entity not controlled by John W.
Henry, or becomes bankrupt or insolvent, (ii) John W. Henry dies, becomes
incapacitated, leaves the employ of the Advisor, ceases to control the Advisor
or is otherwise not managing the trading programs or systems of the Advisor, or
(iii) the Advisor’s registration as a commodity trading advisor with the CFTC or
its membership in the NFA or any other regulatory authority, is

- 7 -



--------------------------------------------------------------------------------



 



terminated or suspended. This Agreement will immediately terminate upon
dissolution of the Partnership or upon cessation of trading prior to
dissolution. In the event SBFM terminates this Agreement, SBFM will change the
Partnership’s name to another name which will not include the term “Westport.”
     (b) The Advisor may terminate this Agreement by giving not less than
30 days’ notice to SBFM. The Advisor may immediately terminate this Agreement
(i) if SBFM’s registration as a commodity pool operator or its membership in the
NFA is terminated or suspended; (ii) if SBFM withholds its consent to a change
in the Advisor’s program specified in Section 1(c) of this Agreement; or (iii)
if SBFM requires the Advisor to liquidate positions pursuant to section 1(f)
hereof.
     (c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Paragraph 5 shall be without penalty or
liability to any party.
     6. INDEMNIFICATION. (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement, the sale of
Units of the Partnership or the management of the Partnership’s assets, SBFM
shall, subject to subparagraph (a)(iv) of this Paragraph 6, indemnify and hold
harmless the Advisor against any loss, liability, damage, cost, expense
(including, without limitation, attorneys’ and accountants’ fees), judgments and
amounts paid in settlement actually and reasonably incurred by it in connection
with such action, suit, or proceeding if the Advisor acted in good faith and in
a manner reasonably believed to be in or not opposed to the best interests of
the Partnership, and provided that its conduct did not constitute negligence,
intentional misconduct, or a breach of its fiduciary obligations to the
Partnership as a commodity trading advisor in accordance with applicable law,
unless and only to the extent that the court or administrative forum in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all circumstances of the case, the
Advisor is fairly and reasonably entitled to indemnity for such expenses which
such court or administrative forum shall deem proper; and further provided that
no indemnification shall be available from the Partnership if such
indemnification is prohibited by Section 16 of the Partnership Agreement. The
termination of any action, suit or proceeding by judgment, order or settlement
shall not, of itself, create a presumption that the Advisor did not act in good
faith and in a manner reasonably believed to be in or not opposed to the best
interests of the Partnership.
     (ii) The Advisor will not be liable to the Partnership, SBFM, their
principals, officers, directors shareholders, partners or employees except by
reason of acts constituting willful malfeasance or negligence as to its duties

- 8 -



--------------------------------------------------------------------------------



 



under this Agreement. The foregoing sentence shall not apply to the breach of
any representation, warranty or covenant contained herein or to the provisions
of subparagraph 1(g) of this Agreement.
     (iii) Without limiting sub-paragraph (i) above, to the extent that the
Advisor has been successful on the merits or otherwise in defense of any action,
suit or proceeding referred to in subparagraph (i) above, or in defense of any
claim, issue or matter therein, SBFM shall indemnify it against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
     (iv) Any indemnification under subparagraph (i) above, unless ordered by a
court or administrative forum, shall be made by SBFM only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subparagraph
(i) above. Such independent legal counsel shall be selected by SBFM in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved SBFM’s
selection unless the Advisor notifies SBFM in writing, received by SBFM within
five days of SBFM’s telecopying to the Advisor of the notice of SBFM’s
selection, that the Advisor does not approve the selection.
     (v) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or SBFM’s activities or claimed activities
unrelated to the Advisor, SBFM shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.
     (vi) As used in this Paragraph 6(a), the terms “Advisor” shall include the
Advisor, its principals, officers, directors, stockholders and employees and the
term “SBFM” shall include the Partnership.
     (b)(i) The Advisor agrees to indemnify, defend and hold harmless SBFM, the
Partnership and their affiliates against any loss, liability, damage, cost or
expense (including, without limitation, attorneys’ and accountants’ fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material representations and
warranties made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership, if there has been a
final judicial or regulatory determination or, in the event of a settlement of
any action or proceeding with the prior written consent of the Advisor, a
written opinion of an arbitrator

- 9 -



--------------------------------------------------------------------------------



 



pursuant to Paragraph 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved
negligence, intentional misconduct, or a breach of its fiduciary obligations
established under applicable law on the part of the Advisor (except as otherwise
provided in Section 1(g).
     (ii) In the event SBFM, the Partnership or any of their affiliates is made
a party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to SBFM’s or the Partnership’s business, the Advisor
shall indemnify, defend and hold harmless SBFM, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees) incurred in connection
therewith.
     (c) In the event that a person entitled to indemnification under this
Paragraph 6 is made a party to an action, suit or proceeding alleging both
matters for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.
     (d) None of the indemnifications contained in this Paragraph 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld, of the party
obligated to indemnify such party.
     (e) The provisions of this Paragraph 6 shall survive the termination of
this Agreement.
     7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
     (a) The Advisor represents and warrants that:
     (i) All references to the Advisor and its principals in the Prospectus are
accurate in all material respects and as to them the Prospectus does not contain
any untrue statement of a material fact or omit to state a material fact which
is necessary to make the statements therein not misleading, except that with
respect to the Individual and Composite Pro Forma Performance of the Advisor’s
tables, this representation and warranty extends only to underlying data made
available by the Advisor for the preparation thereof. All references to the
Advisor and its principals in the Prospectus will, after review and approval of
such references by the Advisor in writing prior to the use of

- 10 -



--------------------------------------------------------------------------------



 



such Prospectus in connection with the offering of the Partnership’s units, be
accurate in all material respects.
     (ii) The information with respect to the Advisor set forth in the actual
performance tables in the Prospectus is based on all of the customer accounts
managed on a discretionary basis by the Advisor’s principals and/or the Advisor
during the period covered by such tables and required to be disclosed therein.
     (iii) The Advisor will be acting as a commodity trading advisor with
respect to the Partnership and not as a securities investment adviser and is
duly registered with the CFTC as a commodity trading advisor, is a member of the
NFA, and is in compliance with such other registration and licensing
requirements as shall be necessary to enable it to perform its obligations
hereunder, and agrees to maintain and renew such registrations and licenses
during the term of this Agreement.
     (iv) The Advisor is a corporation duly organized, validly existing and in
good standing under the laws of the State of Florida and has full power and
authority to enter into this Agreement and to provide the services required of
it hereunder.
     (v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
     (vi) This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
     (vii) At any time during the term of this Agreement that a prospectus
relating to the Units is required to be delivered in connection with the offer
and sale thereof, the Advisor agrees upon the request of SBFM to provide the
Partnership with such information as shall be necessary so that, as to the
Advisor and its principals, such prospectus is accurate.
     (b) SBFM represents and warrants for itself and the Partnership that:
     (i) The Prospectus (as from time to time amended or supplemented, which
amendment or supplement is approved by the Advisor as to descriptions of itself
and its actual performance) does not contain any untrue statement of a material
fact or omit to state a material fact which is necessary to make the statements
therein not misleading, except that the foregoing representation does not apply
to any statement or omission concerning the Advisor in the Prospectus, made in
reliance upon, and in conformity with, information furnished to SBFM by or on
behalf of the Advisor expressly for use in the Prospectus.

- 11 -



--------------------------------------------------------------------------------



 



     (ii) It is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware and has full power and
authority to perform its obligations under this Agreement.
     (iii) SBFM and the Partnership have the capacity and authority to enter
into this Agreement on behalf of the Partnership.
     (iv) This Agreement has been duly and validly authorized, executed and
delivered on SBFM’s and the Partnership’s behalf and is a valid and binding
agreement of SBFM and the Partnership enforceable in accordance with its terms.
     (v) SBFM will not, by acting as General Partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
     (vi) It is registered as a commodity pool operator and is a member of the
NFA, and it will maintain and renew such registration and membership during the
term of this Agreement.
     (vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full power and
authority to enter into this Agreement and to perform its obligations under this
Agreement.
     (viii) SBFM and the Partnership agree that John W. Henry shall have no
liability to the Partnership or SBFM under this Agreement or in connection with
the transactions contemplated herein except for fraud and willful misconduct by
John W. Henry.
     8. COVENANTS OF THE ADVISOR, SBFM AND THE PARTNERSHIP.
     (a) The Advisor agrees as follows:
     (i) In connection with its activities on behalf of the Partnership, the
Advisor will comply with all applicable rules and regulations of the CFTC and/or
the commodity exchange on which any particular transaction is executed.
     (ii) The Advisor will promptly notify SBFM of the commencement of any
material suit, action or proceeding involving it, whether or not any such suit,
action or proceeding also involves SBFM.
     (iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less

- 12 -



--------------------------------------------------------------------------------



 



favorable to the Partnership than to any other account managed by the Advisor.
The Advisor acknowledges its obligation to review the Partnership’s positions,
prices and equity in the account managed by the Advisor daily and promptly to
notify, in writing, the broker and SBFM and the Partnership’s broker of (i) any
error committed by the Advisor or its principals or employees; and (ii) any
trade which the Advisor believes was not executed in accordance with its
instructions.
     (iv) The Advisor shall, upon written demand of SBFM related to a possible
claim arising under Section 6(b)(i) or (ii) hereof, maintain a net worth of not
less than $4,000,000.
     (b) SBFM agrees for itself and the Partnership that:
     (i) SBFM and the Partnership will comply with all applicable rules and
regulations of the CFTC and/or the commodity exchange on which any particular
transaction is executed.
     (ii) SBFM will promptly notify the Advisor of the commencement of any
material suit, action or proceeding involving it or the Partnership, whether or
not such suit, action or proceeding also involves the Advisor.
     9. COMPLETE AGREEMENT. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.
     10. ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.
     11. AMENDMENT. This Agreement may not be amended except by the written
consent of the parties.
     12. NOTICES. All notices, demands or requests required to be made or
delivered under this Agreement shall be in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

- 13 -



--------------------------------------------------------------------------------



 



     If to SBFM:
Smith Barney Futures Management LLC
390 Greenwich Street — 1st Floor
New York, New York 10013
Attention: David J. Vogel
     If to the Advisor:
John W. Henry & Company, Inc.
One Glendinning Place
Westport, Connecticut 06880
Attention: Elizabeth A.M. Kenton
     13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     14. ARBITRATION. The parties agree that any dispute or controversy arising
out of or relating to this Agreement or the interpretation thereof, shall be
settled by arbitration in accordance with the rules, then in effect, of the
National Futures Association or, if the National Futures Association shall
refuse jurisdiction, then in accordance with the rules, then in effect, of the
American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award. Judgment upon any
award made by the arbitrator may be entered in any court of competent
jurisdiction.
     15. NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to
this Agreement.

- 14 -



--------------------------------------------------------------------------------



 



     16. SALES MATERIALS. SBFM will provide a copy of all sales materials
referring to the Advisor and used in connection with the offering to the Advisor
for its review and approval prior to SBFM’s public use of the sales materials.
     IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of
the undersigned as of the day and year first above written.
SMITH BARNEY
FUTURES MANAGEMENT LLC

         
By:
  /s/ David J. Vogel
 
David J. Vogel    
 
  President and Director    
 
        SMITH BARNEY
WESTPORT FUTURES FUND L. P.    
 
       
By:
  Smith Barney    
 
  Futures Management LLC    
 
  (General Partner)    
 
       
By:
  /s/ David J. Vogel
 
David J. Vogel    
 
  President and Director    
 
        JOHN W. HENRY & COMPANY, INC.    
 
       
By:
  /s/ Verne Sedlacek
 
Name: Verne Sedlacek    
 
  Title: President and Chief Operating Officer    

- 15 -



--------------------------------------------------------------------------------



 



Appendix A
1. GIVE-UP BROKERS: The initial give-up brokers shall be Dean Witter, Barclays
de Zoete Wedd Futures , E. D. & F. Man, J.P. Morgan Futures, Inc., J. Aron and
Company, Carr Futures, Inc., Credit Suisse First Boston, Fimat International
Banque, Goldman Sachs International Limited, HSBC Bank, Morgan Stanley & Co.,
Inc. and Warburg Dillon Read LLC.
2. NET ASSETS of the Partnership shall mean the total assets of the Partnership
including all cash, plus Treasury Bills at market, accrued interest, and the
market value of all open commodity positions maintained by the Partnership, less
brokerage charges accrued and less all other liabilities of the Partnership,
determined in accordance with generally accepted accounting principles under the
accrual basis of accounting.

 